 




                                                               IT IS ORDERED
                                                               Date Entered on Docket: December 10, 2018




                                                               ________________________________
                                                               The Honorable Robert H Jacobvitz
                                                               United States Bankruptcy Judge

______________________________________________________________________
                                  UNITED STATES BANKRUPTCY COURT
                                       DISTRICT OF NEW MEXICO

In re:
JULIA ANN GARCIA
aka Julia A. Garcia                                                    Case No. 13-18-11215-JA
aka Julia Garcia
aka JuliaAnn Garcia

                        Debtor.

DEFAULT ORDER GRANTING LSF10 MASTER PARTICIPATION TRUST RELIEF FROM
   AUTOMATIC STAY AND ABANDONMENT OF PROPERTY TO LSF10 MASTER
  PARTICIPATION TRUST LOCATED AT 6 PEREZ LANE SE ALBUQUERQUE, NEW
                           MEXICO 87123

         This matter came before the Court on the Motion for Relief from Automatic Stay for the

Abandonment of Property to LSF10 Master Participation Trust, filed on November 7, 2018, (DOC 30)

(the “Motion”) by LSF10 Master Participation Trust (“Creditor”). The Court, having reviewed the

record and the Motion, and being otherwise sufficiently informed, FINDS:

         (a)      On November 7, 2018, Creditor served the Motion and a notice of the Motion (the

“Notice”) on Donald Provencio, Attorney for Debtor and Tiffany M. Cornejo (the “Trustee”) by use of

the Court’s case management and electronic filing system for the transmission of notices, as authorized




5037-932-DFFB 6776579.docx mdb
    Case 18-11215-j13             Doc 35   Filed 12/10/18   Entered 12/10/18 14:55:08 Page 1 of 5
 

by Fed.R.Civ.P. 5(b)(3) and NM LBR 9036-1, and on the Debtor Julia Ann Garcia, by United States

first class mail, in accordance with Bankruptcy Rules 7004 and 9014.


         (b)      The Motion relates to the property located at 6 Perez Lane SE Albuquerque, New

Mexico 87123, more fully described as:

                  A CERTAIN TRACT OF LAND SITUATE AT CARNUEL, WITHIN
                  THE CANON DE CARNUE GRANT, BERNALILLO COUNTY, NEW
                  MEXICO, BEING BOUNDED ON THE NORTH BY LAND OF
                  HENRY GARCIA; EAST BY OWNERS UNKNOWN; SOUTH BY
                  LAND OF BERNARDINO GARCIA; WEST BY LAND OF G.M.
                  SCRANTON AND BEING MORE PARTICULARLY DESCRIBED
                  BY SURVEY MADE BY NEW MEXICO SURVEYING COMPANY
                  AS FOLLOWS:
                  BEGINNING AT THE SOUTHWEST CORNER OF THE TRACT
                  HEREIN DESCRIBED, A POINT ON THE WESTERLY LINE OF A
                  ROAD EASEMENT WHENCE THE M.C. NO. 42, A BRASS CAP IN
                  PLACE ON THE CANON DE CARNUE GRANT LINE, BEARS
                  SOUTH 50 DEG. 17 MIN. EAST, 1055.17 FEET DISTANT; THENCE
                  RUNNING ALONG THE WESTERLY LINE OF A ROAD
                  EASEMENT, SAID LINE BEING ALSO THE WESTERLY LINE OF
                  THE TRACT HEREIN DESCRIBED, NORTH 10 DEG. 44 MIN. 40
                  SEC. WEST, 230.65 FEET TO THE NORTHWEST CORNER OF
                  THE TRACT HEREIN DESCRIBED; THENCE FOLLOWING THE
                  NORTHERLY LINE OF THE TRACT HEREIN DESCRIBED,
                  NORTH 76 DEG. 29 MIN. EAST, 195.95 FEET TO THE
                  NORTHEAST CORNER OF THE TRACT HEREIN DESCRIBED,
                  THENCE SOUTH 34 DEG. 39 MIN. EAST, 199.30 FEET ALONG
                  THE EASTERLY LINE OF THE TRACT HEREIN DESCRIBED TO
                  THE SOUTHEAST CORNER, A POINT ON THE WESTERLY LINE
                  OF A PUBLIC ROAD; THENCE SOUTH 67 DEG. 25 MIN. WEST,
                  ALONG THE SOUTHERLY LINE OF THE TRACT HEREIN
                  DESCRIBED, 282.49 FEET TO THE SOUTHWEST CORNER, BEING
                  THE POINT OF BEGINNING.
                  AND
                  A CERTAIN TRACT OF LAND SITUATE AT CARNUEL, IN
                  SECTION 30, T. 10 N., R. 5 E., N.M.P.M., WITHIN THE CANON DE
                  CARNUE GRANT, BERNALILLO COUNTY, NEW MEXICO AND
                  BEING MORE PARTICULARLY DESCRIBED BY SURVEY AS
                  FOLLOWS:
                  BEGINNING AT THE SOUTHEASTERLY CORNER OF THE
                  TRACT HEREIN DESCRIBED, WHENCE THE M.C. CORNER OF
                  NO. 42, A BRASS CAP IN PLACE ON THE SOUTH BOUNDARY
                  OF THE CANON DE CARNUE GRANT BEARS S. 36 DEG. 08' 07"
                  E. 957.10 FEET; THENCE FROM SAID POINT OF BEGINNING N.
                  13 DEG. 20' E. 66.42 FEET TO THE N.E. CORNER; THENCE N 89

5037-932-DFFB 6776579.docx mdb                    2
    Case 18-11215-j13            Doc 35   Filed 12/10/18   Entered 12/10/18 14:55:08 Page 2 of 5
 

                  DEG. 07' 16" W. 60.64 FEET TO THE N.W. CORNER; THENCE S. 34
                  DEG. 39' E. 79.69 FEET TO THE SOUTHEASTERLY CORNER AND
                  POINT OF BEGINNING,

including any improvements, fixtures, and attachments, such as, but not limited to, mobile homes (the

“Property”). If there is a conflict between the legal description and the street address, the legal

description shall control.

         (c)      The Notice provided for an objection deadline of 21 days from the date of service of the

Notice, to which three days was added pursuant to Bankruptcy Rule 9006(f);

         (d)      The Notice was sufficient in form and content;

         (e)      The objection deadline expired on December 3, 2018;

         (f)      As of December 6, 2018, neither the Debtor nor the Trustee, nor any other party in

interest, filed an objection to the Motion;

         (g)      The Motion is well taken and should be granted as provided herein; and

         (h)      By submitting this Order to the Court for entry, the undersigned counsel for Creditor

certifies under penalty of perjury that, on the date this Order was presented Rose L. Brand &

Associates, P.C. searched the data banks of the Department of Defense Manpower Data Center

(“DMDC”), and found that the DMDC does not possess any information indicating that the Debtor is

currently on active military duty of the United States.

         IT IS THEREFORE ORDERED:

         1.       Pursuant to 11 U.S.C. §362(d), Creditor and any and all holders of liens against the

Property, of any lien priority, are hereby are granted relief from the automatic stay:

                 (a)       To enforce its rights in the Property, including foreclosure of liens and a

foreclosure sale, under the terms of any prepetition notes, mortgages, security agreements, and/or other

agreements to which Debtor is a party, to the extent permitted by applicable non-bankruptcy law, such

as by commencing or proceeding with appropriate action against the Debtor or the Property, or both, in

any court of competent jurisdiction; and
5037-932-DFFB 6776579.docx mdb                     3
    Case 18-11215-j13            Doc 35   Filed 12/10/18   Entered 12/10/18 14:55:08 Page 3 of 5
 

                  (b)      To exercise any other right or remedy available to it under law or equity with

respect to the Property.

         2.       The Trustee is deemed to have abandoned the Property from the estate pursuant to 11

U.S.C. §554 as of the date of entry of this Order, and the Property therefore no longer is property of the

estate. As a result, Creditor need not name the Trustee as a defendant in any state court action it may

pursue to foreclosure liens against the Property and need not notify the Trustee of any sale of the

Property.

         3.       The automatic stay is not modified to permit any act to collect any deficiency or other

obligation as a personal liability of the Debtor, in the event that a discharge order is entered. The

Debtor can be named as a defendant in litigation to obtain judgment or to repossess the Property in

accordance with applicable non-bankruptcy law, pursuant to any discharge order entered.

         4.       This Order does not waive Creditor’s claim against the estate for any deficiency owed

by the Debtor after any foreclosure sale or other disposition of the Property. Creditor may filed an

amended proof of claim this bankruptcy case within thirty (30) days after a foreclosure sale of the

Property, should it claim that Debtor owe any amount after the sale of the Property.

         5.       This Order shall continue in full force and effect if this case is dismissed or converted to

a case under another chapter of the Bankruptcy Code.

         6.       This order is effective and enforceable upon entry. The 14-day stay requirement of

Fed.R.Bankr.P. 4001(a)(3) is waived.

         7.       Creditor is further granted relief from the stay to engage in loan modification

discussions or negotiations or other settlement discussions with the Debtor and to enter into a loan

modification with the Debtor.


                                          XXX END OF ORDER XXX




5037-932-DFFB 6776579.docx mdb                      4
    Case 18-11215-j13            Doc 35    Filed 12/10/18    Entered 12/10/18 14:55:08 Page 4 of 5
 


RESPECTFULLY SUBMITTED:

ROSE L. BRAND & ASSOCIATES, P.C.

By: /s/Andrew P. Yarrington
ANDREW YARRINGTON
Attorney for Creditor
7430 Washington NE
Albuquerque, NM 87109
Telephone: (505) 833-3036
Andrew.Yarrington@roselbrand.com
 

Copied to:

Julia Ann Garcia
Debtor
6 Perez Lane S.E.
Albuquerque, NM 87123

Donald Provencio
Attorney for Debtor
1721 Carlisle Blvd NE
Albuquerque, NM 87110-5621
Telephone: (505) 843-7071
Gail.DPLawfirm@comcast.net

Tiffany M. Cornejo
Chapter 13 Trustee
625 Silver Avenue SW Suite 350
Albuquerque, NM 87102-3111
Telephone: 505-243-1335




5037-932-DFFB 6776579.docx mdb                    5
    Case 18-11215-j13            Doc 35   Filed 12/10/18   Entered 12/10/18 14:55:08 Page 5 of 5
